Citation Nr: 1416187	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disabling dental condition.

2.  Entitlement to an increased evaluation for irritable bowel syndrome (IBS), currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of an Achilles tendon rupture of the left ankle, currently rated 10 percent disabling. 

[The issue of entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Gateway Medical Center in Clarksville, Tennessee, on July 11, 2010 will be the subject of a separate decision.]  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to April 1992 as a commissioned officer in the United States Army.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran a 10 percent evaluation for IBS and denied his claims for service connection for a disabling dental condition and an increased evaluation above 10 percent for residuals of an Achilles tendon rupture of the left ankle.  A timely notice of disagreement was received by VA in April 2010, and a statement of the case was furnished to the appellant in April 2011.  Thereafter, a substantive appeal was timely filed with VA in April 2011.

The issues as listed on the title page are REMANDED to the RO.  VA will notify the Veteran and his representative if further action is required on their part.


REMAND

As noted on the cover sheet to this Remand, the Veteran's appeal includes a separate decision regarding a medical reimbursement claim.  At the time of the May 2013 hearing before the undersigned Veterans Law Judge (VLJ), the only portion of the Veteran's claims folder that was available for review was his medical reimbursement file.  Accordingly, the only issue discussed at the May 2013 hearing was the Veteran's medical reimbursement claim.  

Although the Veteran's file pertaining to the three additional issues listed on the cover sheet of this Remand was not available, at the pre-hearing conference at the RO in May 2013, the Veteran's representative informed the undersigned VLJ that the Veteran desired to have a hearing before the Board at the RO to address the issues of entitlement to service connection for a disabling dental condition and entitlement to increased evaluations for IBS and residuals of an Achilles tendon rupture of the left ankle.  The Veteran, through his representative, agreed to have the hearing for these three additional issues, scheduled at a later date.

Upon review of the physical claims folder at this time, the Board acknowledges that, in the substantive appeal and associated documents which were received at the RO between April and May 2011, the Veteran initially stated that he did not wish to present testimony on these three issues at a hearing.  As discussed herein, however, at the pre-hearing conference in May 2013, the Veteran, through his representative, expressed a desire to indeed have a hearing on these additional claims.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Given the Veteran's express request for a hearing before a VLJ at the RO with respect to the issues of entitlement to service connection for a disabling dental condition and entitlement to increased evaluations for IBS and residuals of an Achilles tendon rupture of the left ankle, a remand of the present appeal is necessary to afford him the requested Board hearing.  

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO with respect to the issues of entitlement to service connection for a disabling dental condition and entitlement to increased evaluations for IBS (currently rated 10 percent disabling) and residuals of an Achilles tendon rupture of the left ankle (currently rated 10 percent disabling).  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument with respect to the remanded matters during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

